Exhibit 10.1

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
5th day of December, 2007 between SEMITOOL, INC., a Montana corporation with a
principal business address at 655 West Reserve Drive, Kalispell, Montana
(hereinafter referred to as “Semitool”), and AVIZA TECHNOLOGY, INC., a Delaware
corporation with a principal business address at 440 Kings Valley Road, Scotts
Valley, California (hereinafter referred to as “Aviza”) (each may be
individually referred to as a “Party” and collectively as the “Parties”).

 


RECITALS


 

WHEREAS, Semitool is engaged in the design, manufacture, marketing, and
distribution of thermal products for the semiconductor industry; and

 

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, Semitool wishes to sell and Aviza desires to purchase certain of the
Thermal Assets (as such term is defined below), and license certain associated
intellectual property, as described herein, for the purpose of designing,
commercializing, manufacturing, operating and marketing *** products for
semiconductor device manufacturing (the “Thermal Products’).

 

NOW, THEREFORE, in consideration of the payments herein provided for and the
covenants, conditions, representations and warranties herein contained, the
Parties hereto agree as follows:

 


ARTICLE 1.


 

PURCHASE AND SALE OF THE THERMAL ASSETS

 


1.1.        THE TRANSFERRED ASSETS.


 


 ON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, AND FOR THE
CONSIDERATION SET FORTH IN SECTION 1.5, SEMITOOL SHALL, AT THE CLOSING, SELL,
TRANSFER AND CONVEY TO AVIZA, FREE AND CLEAR OF ALL LIENS, ALL OF SEMITOOL’S
RESPECTIVE RIGHTS, TITLES AND INTERESTS IN THE FOLLOWING ASSETS:


 


1.1.1.   SEMITOOL’S RIGHT, TITLE AND INTEREST IN AND TO THE PHYSICAL ASSETS OF
THE PROTOTYPE *** LOCATED AT ITS MAIN FACILITY IN KALISPELL, MONTANA AND MORE
FULLY DESCRIBED IN SCHEDULE 3.5 (C) ATTACHED HERETO (THE “***”), ASSOCIATED
SPARE PARTS AND HARDWARE AND ALL MANUFACTURING DOCUMENTATION RELATED THERETO;


 


1.1.2.   SEMITOOL’S ENTIRE RIGHT, TITLE AND INTEREST IN AND TO ITS SOFTWARE,
KNOW-HOW, TRADE SECRETS AND COPYRIGHTS THAT ARE USED, HELD FOR USE, OR USEFUL
SOLELY IN CONNECTION WITH THE DESIGN, DEVELOPMENT, MODIFICATION, MANUFACTURE,
OPERATION, SUPPORT, MARKETING


 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


 

--------------------------------------------------------------------------------



 


AND SALE THROUGH MULTIPLE TIERS OF DISTRIBUTION OF THE *** AND THE THERMAL
PRODUCTS DEVELOPED FROM THAT PROTOTYPE; AND


 


1.1.3.   SEMITOOL’S ENTIRE RIGHT, TITLE AND INTEREST IN AND TO THE PATENTS AND
PATENT APPLICATIONS SET FORTH IN SCHEDULE 1.1.3, ATTACHED HERETO (THE “ASSIGNED
PATENTS”).   AVIZA GRANTS BACK TO SEMITOOL A NON-EXCLUSIVE, NON-TRANSFERABLE,
WORLDWIDE, IRREVOCABLE, ROYALTY-FREE, PAID-IN-FULL LICENSE TO MAKE, HAVE MADE,
USE, HAVE USED, IMPORT, OFFER TO SELL AND SELL THE SUBJECT MATTER OF THE
ASSIGNED PATENTS SOLELY AS THEY MAY BE APPLICABLE TO THE *** EQUIPMENT
MANUFACTURED BY SEMITOOL (THE “SEMITOOL FIELD OF USE”).  AVIZA AGREES THAT IT
WILL NOT USE THE THERMAL ASSETS TO MAKE, HAVE MADE, USE, HAVE USED, IMPORT,
OFFER TO SELL OR SELL PRODUCTS OR SERVICES IN THE SEMITOOL FIELD OF USE THAT ARE
THE SUBJECT MATTER OF THE ASSIGNED PATENTS, NOR WILL AVIZA GRANT LICENSES IN THE
SEMITOOL FIELD OF USE UNDER THE ASSIGNED PATENTS TO ANY THIRD PARTY.


 


1.2.        THE LICENSED ASSETS.

 

1.2.1.   Subject to the Non-Disclosure Agreement attached as Appendix A hereto
(the “NDA”), Semitool grants to Aviza a non-exclusive, non-transferable,
worldwide, royalty-free license to reproduce, modify, make derivative works of,
use and distribute through multiple tiers of distribution the software source
code delivered by Semitool for the *** (the “Licensed Software”) to develop,
make, have made, use, have used, import, offer to sell and sell the Thermal
Products and any improvements, modifications, follow-on products or similar
products (the “Permitted Uses”).

 


1.2.2.   SEMITOOL GRANTS TO AVIZA A NON-EXCLUSIVE, TRANSFERABLE (INCLUDING THE
RIGHT TO SUBLICENSE), WORLDWIDE, IRREVOCABLE, ROYALTY-FREE LICENSE TO USE SUCH
SEMITOOL PATENTS AND PATENT APPLICATIONS, SET FORTH IN SCHEDULE 1.2.2., AS
APPLICABLE TO THE *** (THE “LICENSED PATENTS”) FOR THE PERMITTED USES.


 


1.2.3.   AVIZA AGREES NOT TO INTENTIONALLY USE, WITHOUT THE PRIOR WRITTEN
CONSENT OF SEMITOOL, ANY KNOWLEDGE GAINED THROUGH THE USE OF THE LICENSED
SOFTWARE OR LICENSED PATENTS FOR ANY PURPOSE OTHER THAN THE PERMITTED USES.  IN
THE EVENT OF A MATERIAL, UNCURED BREACH OF THIS SECTION 1.2 OR THE NDA, THE
LICENSE GRANTED PURSUANT TO SECTION 1.2.1 SHALL TERMINATE.


 


1.2.4.   THE ITEMS DESCRIBED IN SECTION 1.2.1 AND 1.2.2, ABOVE, COLLECTIVELY
SHALL BE REFERRED TO AS THE “LICENSED ASSETS.”


 


1.2.5.   THE ITEMS DESCRIBED IN SECTION 1.1, ABOVE, AND THIS SECTION 1.2,
COLLECTIVELY SHALL BE REFERRED TO AS THE “THERMAL ASSETS.”


 


1.3.        ASSUMPTION OF LIABILITIES.


 


AVIZA IS NOT ASSUMING ANY LIABILITIES IN CONNECTION WITH THE ASSIGNMENT,
TRANSFER, OR LICENSE OF THE THERMAL ASSETS, ANY SUCH LIABILITY, AN “EXCLUDED
LIABILITY.”  FOR THE AVOIDANCE OF DOUBT, AN EXCLUDED LIABILITY DOES NOT INCLUDE
(1) ANY FACT OR CIRCUMSTANCE RELATED TO THE THERMAL ASSETS THAT DID NOT EXIST
PRIOR TO THE CLOSING AND (2) AND DEFECTS OR


 

--------------------------------------------------------------------------------


*** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS.


2

--------------------------------------------------------------------------------



 


LATENT DEFECTS RELATED TO THE PROTOTYPE *** (IT BEING UNDERSTOOD THAT THE
PROTOTYPE *** IS NOT INTENDED FOR SALE IN ITS CURRENT STATE OF DEVELOPMENT).


 


1.4.        COMMERCIALIZATION SUPPORT.


 


SEMITOOL UNDERTAKES TO PROVIDE THE ENGINEERING, SOFTWARE AND MANUFACTURING
SUPPORT SPECIFIED IN APPENDIX B HERETO IN ORDER TO SUPPORT THE COMMERCIALIZATION
OF THE ***.


 


1.5.        CONSIDERATION.


 

1.5.1.  The consideration to be paid by Aviza (the “Purchase Price”) for the
sale by Semitool of the Thermal Assets shall be one million (1,000,000) shares
of the common stock of Aviza, $0.0001 par value (the “Buyer’s Shares”),
delivered at Closing, plus the payments described in Section 1.5.2.  The
Purchase Price is non-refundable.  Aviza shall be solely responsible for all
sales and transfer taxes, if any, required by any governmental authority in any
relevant jurisdiction which arise out of or result from the sale hereunder of
the Thermal Assets.

 

1.5.2.   In addition to the Buyer’s Shares, Aviza shall also pay Semitool an
amount equal to *** of the net revenues generated from the sale of the Thermal
Products systems (exclusive of spare parts and service) commercialized with the
support provided by Section 1.4 (the “Royalty Products”) up to a maximum amount
of ***.  The royalty payment period shall be calculated based on the sales of
Royalty Products that are recorded for revenue, on a quarterly basis, and will
be due within fifteen (15) days following the end of each calendar quarter.  For
purposes hereof, “net revenues” equal gross revenues actually received by Aviza
exclusive of any taxes, duties, fees or shipping or insurance costs.

 


1.6.         NON-COMPETITION UNDERTAKING.


 

Semitool and its affiliates shall not engage in any *** business that competes
with (i) the Royalty Products or (ii) any other *** product currently
commercialized by Aviza.  For the avoidance of doubt, it is understood that the
following technologies are excluded from this non-competition undertaking:
(i) any *** thermal technology that is used in conjunction with *** modules in
an integrated system and (ii) *** technologies.  Notwithstanding the foregoing,
the obligations set forth in this Section 1.6 shall terminate on the fifth
anniversary hereof unless the amounts paid to Semitool pursuant to Section 1.5
hereof aggregate at least ***, taking into account the aggregate royalty
payments made pursuant to Section 1.5.2 and the value of the Buyer’s Shares on
such date (as determined by the closing price of said Buyer’s Shares on that
date), in which case the obligations shall extend for an additional ten
(10) years.

 


1.7.         OWNERSHIP.


 


1.7.1.   AS BETWEEN THE PARTIES, AVIZA SHALL BE THE SOLE OWNER OF ALL
INTELLECTUAL PROPERTY RIGHTS AND TECHNOLOGY IN AND TO ANY IMPROVEMENTS OR
DERIVATIVE WORKS IT CREATES FROM THE THERMAL ASSETS (“IMPROVEMENT”).


 

--------------------------------------------------------------------------------


*** CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS.


 


3

--------------------------------------------------------------------------------



 


1.7.2.   AVIZA HEREBY AGREES TO GRANT TO SEMITOOL A NON-EXCLUSIVE,
NON-TRANSFERABLE (EXCEPT AS SET FORTH IN SECTION 7.8), IRREVOCABLE,
ROYALTY-FREE, WORLDWIDE, PAID-IN-FULL LICENSE UNDER ANY PATENT DISCLOSING AN
IMPROVEMENT WITH A FILING DATE PRIOR TO THE SECOND ANNIVERSARY OF THE EFFECTIVE
DATE OF THIS AGREEMENT, TO MAKE, HAVE MADE, USE, HAVE USED, IMPORT, OFFER TO
SELL AND SELL THE SUBJECT MATTER OF THE IMPROVEMENT SOLELY AS THEY MAY BE
APPLICABLE TO THE *** EQUIPMENT MANUFACTURED BY SEMITOOL.


 


ARTICLE 2.


 

CLOSING

 


2.1.        CLOSING.


 

The purchase and sale (the “Closing”) provided for in this Agreement shall take
place at such time and place as Semitool and Aviza shall agree upon, but no
later than December 15, 2007 (the “Closing Date”).


 


2.2.        CLOSING OBLIGATIONS OF SEMITOOL.


 

At the Closing, Semitool shall deliver or cause to be delivered to Aviza:

 


(A)           THE PHYSICAL ASSETS INCLUDED IN THE THERMAL ASSETS AND, TO THE
EXTENT SEMITOOL CANNOT PHYSICALLY TRANSFER SAID PHYSICAL ASSETS AT THAT TIME,
SEMITOOL SHALL TAKE ALL REQUISITE STEPS TO PUT AVIZA IN ACTUAL POSSESSION AND
OPERATING CONTROL OF SAID PHYSICAL ASSETS AS SOON THEREAFTER AS REASONABLY
PRACTICAL;


 


(B)           GOOD AND SUFFICIENT DOCUMENTATION REASONABLY REQUESTED BY AVIZA
CONVEYING TO AVIZA THE INTERESTS CREATED HEREUNDER IN THE THERMAL ASSETS, SUCH
DOCUMENTATION TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO COUNSEL FOR
AVIZA; AND


 


(C)           COPIES OF ALL OF SEMITOOL’S RECORDS AND OTHER DATA RELATING TO THE
THERMAL ASSETS.


 


2.3.        CLOSING OBLIGATIONS OF AVIZA.


 


AT THE CLOSING, AVIZA SHALL DELIVER TO SEMITOOL THE BUYER’S SHARES.


 


2.4.        OTHER DOCUMENTS; FURTHER ASSURANCES.


 

Semitool from time to time after the Closing at the request of Aviza and without
further consideration shall execute and deliver further instruments and take
such other action as Aviza may reasonably require to more effectively give
effect to the conveyances contemplated herein in respect of the Thermal Assets.

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


 

4

--------------------------------------------------------------------------------



 


ARTICLE 3.


 

REPRESENTATIONS AND WARRANTIES OF SEMITOOL

 

Semitool hereby represents and warrants to Aviza, as of the date hereof and as
of the Closing Date, that:

 


3.1.        AUTHORITY AND BINDING EFFECT.


 

Semitool has the full power, authority and capacity to execute, deliver and
perform its obligations under this Agreement and all of the other agreements,
documents, instruments and certificates to be executed by Semitool and to convey
all of the Thermal Assets to Aviza, free and clear of any encumbrances, and has
taken all actions necessary to secure and has secured all approvals required in
connection therewith.  This Agreement is, and any documents or instruments to be
executed and delivered by Semitool pursuant hereto, will be legally valid and
binding obligations of Semitool enforceable against Semitool in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 


3.2.        OWNERSHIP OF ASSETS.


 

  Semitool is the owner of the entire right, title and interest in the Thermal
Assets, free and clear of any encumbrances.

 


3.3.        NO UNDISCLOSED LIABILITIES.


 

There are no material liabilities of any nature with respect to the Thermal
Assets (whether known or unknown, absolute, accrued, contingent or otherwise,
and whether due or to become due) not disclosed to Aviza.

 


3.4.        LEGAL PROCEEDINGS.


 

There is no pending lawsuit, action, claim, formal or informal investigation,
arbitration, litigation or other judicial, regulatory, administrative or dispute
resolution proceeding (a “Proceeding”) that has been commenced by or against
Semitool, which if adversely determined would have a material adverse effect on
the Thermal Assets, and no such Proceeding is threatened or inchoate.

 


3.5.        INTELLECTUAL PROPERTY.


 

(a)           Schedule 1.1(iii) attached hereto contains a true and complete
patent application serial number for each jurisdiction in which the referenced
application was filed and the date filed or issued.  There are no registered
copyrights, trademarks or mask work related exclusively to the Thermal Assets.

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

(b)           Schedule 3.5(b)(i) attached hereto contains (A) a true and
complete list of all licenses and Material Contracts pursuant to which Semitool
is granted rights in any third-party Technology or Intellectual Property Rights
(excluding any Publicly Available Software) (x) embedded or incorporated into or
distributed with any of the Thermal Assets, (y) used by Semitool in the
development or support of any of the Thermal Assets, or (z) used or held for use
by Semitool for any other purpose (excluding, for purposes of this clause
(z) only, any generally available, off-the-shelf software programs licensed by
Semitool on standard terms); (B) a summary of Semitool’s remaining payment and
accounting obligations, if any, with respect to each of such licenses or
Material Contracts, excluding agreements for generally available, off-the-shelf
software programs licensed by Semitool on standard terms.  Semitool has not
provided source code or detailed design documentation of the Thermal Assets or
any material part thereof to a third party.

 

(c)           Schedule 3.5(c) attached hereto contains a true and complete shop
order of  the *** as of the date hereof.

 

(d)           The Intellectual Property Rights and Technology owned or licensed
by Semitool that relate to the Thermal Assets constitutes all Intellectual
Property Rights and Technology used by Semitool in or, to Semitool’s knowledge
necessary for, the design, manufacture, license and sale of all of the Thermal
Products , whether currently under development or in production.

 

(e)           Semitool (A) owns all right, title and interest in and to the
Thermal IP and Thermal Technology, free and clear of any liens; or (B) has a
valid and enforceable right or license to use all other Intellectual Property
Rights and Technology used in the conduct of Semitool’s business as such
business relates to the Thermal Products, and all such licensed Intellectual
Property Rights and rights to use Technology will not cease to be valid and
enforceable rights of Semitool by reason of the execution and delivery of, and
performance of the obligations under, this Agreement, or by any ancillary
agreements executed in connection with this Agreement, or the consummation of
the transactions contemplated hereby or thereby.

 

(f)            There are no legal Proceedings related to the Thermal Products
that are pending or, to Semitool’s knowledge, threatened (i) alleging
infringement, misappropriation or any other violation of any Intellectual
Property Rights of any Person by Semitool or any of their respective products or
services, or (ii) challenging the scope, ownership, validity, or enforceability
of the Thermal IP or of Semitool’s rights under or to the Intellectual Property
Rights and Technology licensed to Semitool and used in or necessary for the
conduct of Semitool’s business as such business relates to the Thermal Products
as presently conducted. Without limiting the foregoing, no interference,
opposition, reexamination or other proceeding initiated by a third party is or
has been pending or, to Semitool’s knowledge, threatened, in which the scope,
validity or enforceability of any of the Thermal IP is being or has been
challenged and to Semitool’s knowledge, all Thermal IP is valid and
enforceable.  To Semitool’s knowledge, Semitool’s past or present use of the
Thermal IP or Thermal Technology does not infringe upon or misappropriate,
breach or otherwise conflict with the Intellectual Property Rights of any third
party and Semitool has not received any notice alleging any

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

such infringement or misappropriation.  Neither the Thermal IP nor the Thermal
Technology is subject to any outstanding judgment, decree, order, writ, award,
injunction or determination of an arbitrator or court or other governmental
authority (other than office actions and correspondence regarding pending patent
applications and trademark applications) restricting the rights of Semitool with
respect thereto.  To Semitool’s knowledge, no Person has interfered with,
infringed upon or misappropriated any of Semitool’s Intellectual Property Rights
as such rights relate to the Thermal Products, or is currently doing so.

 

(g)           Semitool has taken all actions reasonably necessary to maintain
and protect the Thermal IP, including payment of applicable maintenance fees,
filing of applicable statements of use, timely response to office actions and
disclosure of any required information, and all assignments (and licenses where
required) of the Thermal IP have been duly recorded with the appropriate
governmental authorities. Schedule 3.5(g) attached hereto includes a true and
complete list of all material actions that must be taken within 120 days of the
date hereof with respect to any of the Registered IP. Semitool has complied with
all applicable notice and marking requirements for the Registered IP.  None of
the Thermal IP has been adjudged invalid or unenforceable in whole or part and,
to Semitool’s knowledge, all Thermal IP is valid and enforceable. Semitool has
taken reasonable steps consistent with industry standard practices to safeguard
and maintain the secrecy and confidentiality of trade secrets that are material
to the Thermal Products.  Without limiting the foregoing, (i) there has been no
misappropriation of any trade secrets or other confidential Intellectual
Property Rights or Technology used in connection with Semitool’s business as
such business relates to the Thermal Products by any Person; (ii) to Semitool’s
knowledge, no employee, independent contractor or agent of Semitool has
misappropriated any trade secrets of any other Person in the course of
performance as an employee, independent contractor or agent of Semitool’s
business as such business relates to the Thermal Products; and (iii) to
Semitool’s knowledge, no employee, independent contractor or agent of Semitool
is in default or breach of any term of any employment agreement, nondisclosure
agreement, assignment of invention agreement or similar agreement or contract
relating in any way to the protection, ownership, development, use or transfer
of the Thermal IP or Thermal Technology.  Semitool is not obligated to provide
any consideration (whether financial or otherwise) or account to any third party
with respect to any exercise of rights by Semitool, or any successor to
Semitool, in any Thermal IP, Thermal Technology or Thermal Product.

 

(h)           Semitool has not incorporated or otherwise used Publicly Available
Software in a manner that would require, or condition the use or distribution of
any Thermal Product on the disclosure, licensing or distribution of any source
code for any portion of such Thermal Product.

 

(i)            The Licensed Software does not contain any Harmful Code, and
Semitool has used commercially reasonable efforts to prevent the introduction of
such Harmful Code to the Licensed Software.

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

(j)            Semitool is not bound by, and no Thermal IP or Thermal Technology
is subject to, any agreement or arrangement containing any covenant or other
provision that in any way limits or restricts the ability of Semitool to use,
exploit, assert or enforce any Thermal IP or Thermal Technology anywhere in the
world.  Semitool has not transferred ownership of, or granted any exclusive
license with respect to, any Thermal IP or Thermal Technology to any other
Person.

 

(k)           No funding, facilities, or personnel of any governmental entity or
educational institution were used, directly or indirectly, to develop or create,
in whole or in part, any of the Thermal IP, Thermal Technology or Thermal
Products.  Semitool has not made any written submission to, and is not subject
to any agreement with, any standards bodies or other entities that would
obligate Semitool to grant licenses to or otherwise impair its control of the
Thermal IP, the Thermal Technology or the Thermal Products.

 

(l)            Semitool has not entered into any agreement requiring Semitool to
grant any access or rights to the source code or technical design or
manufacturing documentation necessary to make the Thermal Products or to place
such materials or other Technology incorporated in the Thermal Products so that
a licensee might obtain access to it upon the occurrence of any release
condition. No event has occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time) will, or could reasonably be expected
to, result in the delivery, license or disclosure of any source code for any
Thermal Product to any other person who is not, as of the date of this
agreement, an employee of Semitool.

 

3.6.         Investment Matters.

 


(A)           SEMITOOL IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF
REGULATION D OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND SEMITOOL HAS THE KNOWLEDGE, SOPHISTICATION AND EXPERIENCE NECESSARY TO MAKE,
AND IS QUALIFIED TO MAKE DECISIONS WITH RESPECT TO, INVESTMENTS IN SHARES
PRESENTING AN INVESTMENT DECISION LIKE THAT INVOLVED IN THE ACQUISITION OF THE
BUYER’S SHARES, INCLUDING INVESTMENTS IN SECURITIES ISSUED BY AVIZA AND
INVESTMENTS IN COMPARABLE COMPANIES, AND HAS REQUESTED ALL INFORMATION IT DEEMED
RELEVANT IN MAKING AN INFORMED DECISION TO ACQUIRE THE BUYER’S SHARES AND HAS
REVIEWED AND CONSIDERED ALL INFORMATION PROVIDED IN RESPONSE TO SUCH REQUESTS.


 


(B)           SEMITOOL IS ACQUIRING THE BUYER’S SHARES FOR ITS OWN ACCOUNT FOR
INVESTMENT ONLY AND WITH NO PRESENT INTENTION OF DISTRIBUTING ANY OF THE BUYER’S
SHARES IN VIOLATION OF THE SECURITIES ACT OR ANY ARRANGEMENT OR UNDERSTANDING
WITH ANY OTHER INDIVIDUAL, CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP,
JOINT VENTURE, ASSOCIATION, TRUST, UNINCORPORATED ORGANIZATION OR OTHER ENTITY
(EACH A “PERSON”) REGARDING THE DISTRIBUTION OF SUCH BUYER’S SHARES.


 


(C)           SEMITOOL WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, SELL, PLEDGE,
TRANSFER OR OTHERWISE DISPOSE OF (OR SOLICIT ANY OFFERS TO BUY, PURCHASE OR
OTHERWISE ACQUIRE OR TAKE A PLEDGE OF) ANY OF THE BUYER’S SHARES EXCEPT IN
COMPLIANCE WITH THE


 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


 


8

--------------------------------------------------------------------------------



 


SECURITIES ACT, APPLICABLE STATE SECURITIES LAWS AND THE RESPECTIVE RULES AND
REGULATIONS PROMULGATED THEREUNDER.


 


(D)           SEMITOOL UNDERSTANDS THAT ITS ACQUISITION OF THE BUYER’S SHARES
HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR REGISTERED OR QUALIFIED
UNDER ANY STATE SECURITIES LAW IN RELIANCE ON SPECIFIC EXEMPTIONS THEREFROM,
WHICH EXEMPTIONS MAY DEPEND UPON, AMONG OTHER THINGS, THE BONA FIDE NATURE OF
SEMITOOL’S INVESTMENT INTENT AS EXPRESSED HEREIN.


 

3.7.         Material Contracts.

 


(A)           THERE ARE NO MATERIAL CONTRACTS TO WHICH SEMITOOL IS A PARTY OR IS
BOUND RELATED TO THE THERMAL PRODUCTS AS OF THE DATE OF THIS AGREEMENT.


 


(B)           “MATERIAL CONTRACTS” SHALL MEAN:


 

(I)            LICENSE OR PURCHASE AGREEMENTS OR ROYALTY-BEARING CONTRACTS
PRIMARILY RELATED TO THE THERMAL PRODUCTS, WHETHER SEMITOOL IS THE LICENSOR OR
LICENSEE THEREUNDER, INCLUDING WITH EQUIPMENT OR SOFTWARE VENDORS;

 

(II)           CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENTS RELATED TO THE
THERMAL PRODUCTS, WHETHER SEMITOOL IS THE BENEFICIARY OR THE OBLIGATED PARTY
THEREUNDER;

 

(III)          CONTRACTS INVOLVING FUTURE EXPENDITURES OR LIABILITIES RELATED TO
THE THERMAL PRODUCTS, ACTUAL OR POTENTIAL, OR FUTURE REVENUES FROM THE THERMAL
PRODUCTS;

 

(IV)          CONTRACTS TO PROCURE KEY RAW MATERIALS USED WITH THE THERMAL
PRODUCTS, SUCH AS WAFERS AND CHEMICALS; AND

 

(V)           ANY OTHER CONTRACT MATERIAL TO THE THERMAL PRODUCTS.

 

3.8.         Compliance with Law.

 

Semitool’s conduct of its business as such business relates to the Thermal
Products has not materially violated and is in material compliance with
applicable law.  Semitool has not received any notice to the effect that, or
otherwise been advised that, Semitool is not in compliance with any such
applicable law.

 


ARTICLE 4.


 

AVIZA’S REPRESENTATIONS AND WARRANTIES Aviza hereby represents and warrants to
Semitool, as of the date hereof and as of the Closing Date, that:

 


4.1.        AUTHORITY AND BINDING EFFECT.


 

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

Aviza has the full power, authority and capacity to execute, deliver and perform
this Agreement and all of the other agreements, documents, instruments and
certificates to be executed by Aviza and has taken all actions necessary to
secure and has secured all approvals required in connection therewith.  This
Agreement is, and any documents or instruments to be executed and delivered by
Aviza pursuant hereto, will be legally valid and binding obligations of Aviza
enforceable against Aviza in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4.2.                            Buyer’s Shares.

 

All of the Buyer’s Shares have been duly authorized and, when issued and paid
for in accordance with the terms of this Agreement, will be validly issued,
fully paid, nonassessable and free of all preemptive rights.  Assuming the
accuracy of the representations and warranties made by Semitool in Article 3,
and compliance with the covenants of Semitool in Article 5, no registration of
the Buyer’s Shares under the Securities Act is required in connection with the
acquisition of the Buyer’s Shares by Semitool as contemplated by this Agreement.

 


ARTICLE 5.


 

COVENANTS

 


5.1.        REGISTRATION OF BUYER’S SHARES.


 

5.1.1.       Registration.  Semitool will not sell, transfer or otherwise
dispose of any of the Buyer’s Shares unless (i) a registration statement filed
with the Securities and Exchange Commission (the “SEC”) pursuant to the
Securities Act is in effect with respect thereto or (ii) an exemption from such
registration is available.  Aviza shall use its commercially reasonable efforts
to file with the SEC within thirty (30) days of the Triggering Event, but in no
event more than fifteen (15) months after the Closing, a registration statement
on Form S-3 (the “Registration Statement”) (or any successor short-form
registration statement involving a similar amount of disclosure) for a public
offering of all of the Buyer’s Shares to be made on a continuous basis pursuant
to Rule 415 of the Securities Act and shall use its commercially reasonable
efforts to cause such Registration Statement to become effective as soon as
practicable but in no event later than three (3) months after filing and remain
continuously effective until the Buyer’s Shares have either all been sold or are
eligible for sale pursuant to Rule 144 promulgated under the Securities Act. 
Aviza shall pay all expenses of registration as aforesaid, except brokerage and
underwriting commissions, any taxes of any kind, Semitool’s legal and other
advisory expenses and such other expenses as may be required by law to be paid
by Semitool.  For the purposes hereof, the “Triggering Event” shall mean the
sale of the fifth *** (or derivative product) by Aviza.

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

5.1.2.       Suspension.          In the event of:

 


(A)           ANY REQUEST BY THE SEC OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL
AUTHORITY DURING THE PERIOD OF EFFECTIVENESS OF THE REGISTRATION STATEMENT FOR
AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR RELATED PROSPECTUS (THE
“PROSPECTUS”) OR FOR ADDITIONAL INFORMATION;


 


(B)           THE ISSUANCE BY THE SEC OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL
AUTHORITY OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION
STATEMENT OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE;


 


(C)           THE RECEIPT BY AVIZA OF ANY NOTIFICATION WITH RESPECT TO THE
SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF THE
BUYER’S SHARES FOR SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF
ANY PROCEEDING FOR SUCH PURPOSE; OR


 


(D)           ANY EVENT OR CIRCUMSTANCE THAT NECESSITATES THE MAKING OF ANY
CHANGES IN THE REGISTRATION STATEMENT OR PROSPECTUS, OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, SO THAT, IN THE
CASE OF THE REGISTRATION STATEMENT, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND THAT IN THE CASE
OF THE PROSPECTUS, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING,


 

then Aviza shall deliver a notice in writing to Semitool (the “Suspension
Notice”) to the effect of the foregoing and, upon receipt of such Suspension
Notice, Semitool shall refrain from selling any Buyer’s Shares pursuant to the
Registration Statement (a “Suspension”) until Semitool’s receipt of copies of a
supplemented or amended Prospectus prepared and filed by Aviza, or until it is
advised in writing by Aviza that the current Prospectus may be used.  In the
event of any Suspension, Aviza shall use its commercially reasonable efforts,
consistent with the best interests of Aviza and its stockholders, to cause the
use of the Prospectus so suspended to be resumed as soon as reasonably
practicable after the delivery of a Suspension Notice to Semitool.

 


5.1.3.       LEGENDS.                IN ADDITION TO ANY LEGENDS REQUIRED BY LAW,
UNTIL THE EARLIER TO OCCUR OF (I) THE TERMINATION OF THIS AGREEMENT AND
(II) SUCH TIME AS ALL OF THE BUYER’S SHARES HAVE BEEN SOLD PURSUANT TO (A) AN
EFFECTIVE REGISTRATION STATEMENT OR (B) PURSUANT TO RULE 144 PROMULGATED UNDER
THE SECURITIES ACT, THE CERTIFICATES REPRESENTING THE BUYER’S SHARES SHALL BEAR
THE FOLLOWING LEGENDS:


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN AN ASSET PURCHASE AGREEMENT.  A COPY OF
SUCH ASSET PURCHASE AGREEMENT MAY BE

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

OBTAINED FROM AVIZA TECHNOLOGY, INC. UPON REQUEST.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT EXCEPT IN
COMPLIANCE WITH RULE 144 PROMULGATED UNDER THE SECURITIES ACT OR IN THE EVENT
THAT AVIZA TECHNOLOGY, INC. (THE “COMPANY”) SHALL HAVE RECEIVED AN OPINION FROM
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS IS NOT REQUIRED.”

 

5.2.         Conveyance of Semitool Technology.

 

At the Closing, Semitool shall execute such further documentation as may be
reasonably required by Aviza (including a patent assignment) to transfer
ownership of the Intellectual Property Rights and Technology constituting the
Thermal Assets to be transferred pursuant to Section 1.1.

 


ARTICLE 6.


 

INDEMNIFICATION

 


6.1.        INDEMNIFICATION BY AVIZA.


 

Aviza shall indemnify and hold harmless Semitool and its officers, directors,
employees and agents (collectively, the “Semitool Indemnified Persons”) for, and
shall pay to the Semitool Indemnified Persons the amount of, any loss,
liability, claim, damage, or expense (including costs of investigation and
defense and reasonable attorneys’ fees), whether or not involving a third-party
claim (collectively, “Damages”), resulting or arising from:

 


(A)           ANY BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT MADE BY
AVIZA IN THIS AGREEMENT;


 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


 


12

--------------------------------------------------------------------------------



 


(B)           TO THE EXTENT PERMITTED BY LAW, AVIZA SHALL INDEMNIFY AND HOLD
HARMLESS EACH OF SEMITOOL, ITS DIRECTORS AND OFFICERS AND EACH PERSON, IF ANY,
WHO CONTROLS SEMITOOL WITHIN THE MEANING OF THE SECURITIES ACT AGAINST ANY
DAMAGES, JOINT OR SEVERAL, TO WHICH ANY OF THEM MAY BECOME SUBJECT UNDER THE
SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH DAMAGES ARISE OUT OF OR ARE BASED
UPON ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED OR
EXPRESSLY INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT REFERRED TO IN
SECTION 5.1.1, INCLUDING ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS
CONTAINED THEREIN OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR ARISE OUT OF OR
BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING AND SHALL REIMBURSE SEMITOOL, ITS DIRECTORS AND OFFICERS AND EACH
SUCH CONTROLLING PERSON FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY
ANY OF THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH DAMAGES;
PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 6.1(B) SHALL NOT APPLY TO (A) AMOUNTS PAID IN SETTLEMENT OF ANY SUCH
DAMAGES ARISING OUT OF OR IS BASED UPON (I) AN UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN THE REGISTRATION
STATEMENT, THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT OF THE REGISTRATION
STATEMENT OR PROSPECTUS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO AVIZA BY OR ON BEHALF OF SEMITOOL EXPRESSLY FOR USE IN
THE REGISTRATION STATEMENT OR THE PROSPECTUS OR (II) THE FAILURE OF SEMITOOL TO
COMPLY WITH THE COVENANTS AND AGREEMENTS CONTAINED IN SECTION 5.1.2 OR (III) ANY
UNTRUE STATEMENT OR OMISSION OF A MATERIAL FACT IN ANY PROSPECTUS THAT IS
CORRECTED IN ANY SUBSEQUENT PROSPECTUS THAT WAS DELIVERED TO SEMITOOL BEFORE THE
PERTINENT SALE OR SALES BY SEMITOOL OR (B) AMOUNTS PAID IN SETTLEMENT OF ANY
SUCH DAMAGES IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF AVIZA (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD).


 


6.2.        INDEMNIFICATION BY SEMITOOL.


 

Semitool shall indemnify and hold harmless Aviza and its officers, directors,
employees and agents (collectively, the “Aviza Indemnified Persons”) for, and
shall pay to the Aviza Indemnified Persons the amount of any Damages resulting
or arising from:

 


(A)           ANY BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT MADE BY
SEMITOOL IN THIS AGREEMENT;


 


(B)           ANY EXCLUDED LIABILITY;


 


(C)           TO THE EXTENT PERMITTED BY LAW, SEMITOOL SHALL INDEMNIFY AND HOLD
HARMLESS AVIZA, ITS DIRECTORS, ITS OFFICERS WHO HAVE SIGNED THE REGISTRATION
STATEMENT REFERRED TO IN SECTION 5.1.1 AND EACH PERSON, IF ANY, WHO CONTROLS
AVIZA WITHIN THE MEANING OF THE SECURITIES ACT AGAINST ANY DAMAGES, JOINT OR
SEVERAL, TO WHICH ANY OF THEM MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR
OTHERWISE, INSOFAR AS SUCH DAMAGES ARISE OUT OF OR ARE BASED UPON ANY UNTRUE OR
ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED OR EXPRESSLY
INCORPORATED BY REFERENCE IN SUCH REGISTRATION STATEMENT, INCLUDING ANY
PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN OR ANY AMENDMENT OR
SUPPLEMENT THERETO, OR ARISE OUT OF OR BASED UPON THE OMISSION OR ALLEGED
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE


 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


 


13

--------------------------------------------------------------------------------



 


THE STATEMENTS THEREIN NOT MISLEADING, IN EACH CASE TO THE EXTENT, BUT ONLY TO
THE EXTENT, THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION
OR ALLEGED OMISSION WAS MADE IN SUCH REGISTRATION STATEMENT, PRELIMINARY
PROSPECTUS, FINAL PROSPECTUS OR AMENDMENTS OR SUPPLEMENTS THERETO, IN RELIANCE
UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED BY SEMITOOL EXPRESSLY
FOR USE THEREIN; AND SEMITOOL SHALL REIMBURSE ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY AVIZA OR ANY SUCH DIRECTOR, OFFICER AND CONTROLLING
PERSON IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH DAMAGES; PROVIDED,
HOWEVER, THAT  (I) THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 6.2(C) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR ACTION IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE
CONSENT OF SEMITOOL (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) AND
(II) THAT ANY INDEMNIFICATION BY SEMITOOL SHALL BE LIMITED TO THE AMOUNT OF THE
NET PROCEEDS RECEIVED BY SEMITOOL FROM THE SALE OF THE BUYER’S SHARES PURSUANT
TO SUCH REGISTRATION STATEMENT.


 


ARTICLE 7.


 

MISCELLANEOUS

 


7.1.        CERTAIN DEFINITIONS.


 

For purposes of this Agreement, the term:

 

“Harmful Code” shall mean any program, routine, device or other feature, such as
but not limited to any “back door,” “drop dead device,” “Trojan Horse,” “virus,”
“worm,” “spyware” or “adware” (as such terms are commonly understood in the
software industry) or any other code designed or intended to have, or capable of
performing or facilitating, any of the following functions: (i) disrupting,
disabling, harming or otherwise impeding in any manner the operation of, or
providing unauthorized access to, a computer system or network or other device
on which such code is stored or installed; or (ii) compromising the privacy or
data security of a user or damaging or destroying any data or file without the
user’s consent.

 

“Intellectual Property Rights” shall mean (i) inventions, whether or not
patentable, reduced to practice or made the subject of one or more pending
patent applications, and all improvements thereto, (ii) national and
multinational statutory invention registrations, patents and patent applications
(including all renewals, reissues, divisions, substitutions, continuations,
continuations-in-part, extensions and reexaminations thereof) registered or
applied for in the United States and all other nations throughout the world,
(iii) trademarks, service marks, trade dress, logos, slogans, domain names,
trade names and corporate names (whether or not registered) in the United States
and all other nations throughout the world, including all variations,
derivations, combinations, registrations and applications for registration or
renewals of the foregoing and all goodwill associated therewith, (iv) copyrights
and rights under copyrights (whether or not registered) and registrations and
applications for registration or renewals thereof in the United States and all
other nations throughout the world, including all derivative works, moral
rights, renewals, extensions, reversions or restorations associated with such
copyrights, now or hereafter provided by law, regardless of the medium of

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------


 

fixation or means of expression, (v) mask work rights and registrations and
applications for registration or renewals thereof in the United States and all
other nations throughout the world, (vi) trade secrets and, whether or not
confidential, business information (including pricing and cost information,
business and marketing plans and customer and supplier lists), technology and
know-how (including manufacturing and production processes and techniques and
research and development information), (vii) industrial designs (whether or not
registered), (viii) rights in databases and data collections (including
knowledge databases, customer lists and customer databases) in the United States
and all other nations throughout the world, whether registered or unregistered,
and any applications for registration therefor, (ix) URL and domain name
registrations, (x) all rights in all of the foregoing provided by treaties,
conventions and common law, (xi) all rights to sue or recover and retain damages
and costs and attorneys’ fees for past, present and future infringement or
misappropriation of any of the foregoing, and (xii) other proprietary or
intellectual property rights now known or hereafter recognized in any
jurisdiction.

 

“Publicly Available Software” shall mean: (A) any Software that contains, or is
derived in any manner in whole or in part from, any Software that is distributed
as free Software, open source Software (e.g. Linux) or under similar licensing
or distribution models; or (B) any Software that may require as a condition of
use, modification or distribution that such Software or other Software
incorporated into, derived from or distributed with such Software: (i) be
disclosed or distributed in source code form; (ii) be licensed for the purpose
of making derivative works; or (iii) be redistributable at no charge.

 

“Registered IP” shall mean all United States, international and foreign
Intellectual Property Rights that have been recorded or registered in any
applicable jurisdiction or are otherwise the subject of an application,
certificate, filing, registration or other document issued, filed with or
recorded by any governmental entity, and are owned by, under obligation of
assignment to, or filed in the name of, Semitool as such rights relate to the
Thermal Products.

 

“Software” shall mean computer software, firmware, programs and databases in any
form, including Internet web sites, web content and links, source code,
executable code, tools, developers kits, utilities, graphical user interfaces,
menus, images, icons and forms, and all versions, updates, corrections,
enhancements and modifications thereof, and all related documentation, developer
notes, comments and annotations related thereto.

 

“Technology” shall mean copies and tangible embodiments of Intellectual Property
Rights, whether in electronic, written or other media, including Software,
technical documentation, specifications, designs, bills of material, build
instructions, test reports, schematics, algorithms, application programming
interfaces, user interfaces, routines, formulae, test vectors, ip cores, mask
works, tooling requirements, databases, lab notebooks, invention disclosures,
processes, prototypes, samples, studies or other know-how and other works of
authorship.

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------


 

“Thermal IP” shall mean all Intellectual Property Rights owned, developed or
acquired by assignment by Semitool as such rights relate to the Thermal
Products.

 

“Thermal Technology” shall mean all Technology owned, developed or acquired by
assignment by Semitool as such technology relates to the Thermal Products.

 


7.2.        EXPENSES.


 

Except as otherwise expressly provided in this Agreement, each Party shall pay
its own legal, accounting and other expenses incurred in connection with this
Agreement and the transactions contemplated herein.

 


7.3.        PUBLIC ANNOUNCEMENT.


 

Unless otherwise required by applicable law, no Party shall issue any public
announcement or similar publicity with respect to this Agreement or the
transactions contemplated by this Agreement without the prior approval of the
other party.  In the event either party intends or is required to file this
agreement with the SEC, such party shall give the other party sufficient notice
to consider and effect a confidential treatment request.

 


7.4.        NOTICES.


 

All notices, consents, waivers and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested or (c) when received by the addressee, if sent by
a nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses and telecopier numbers set forth below (or to
such other addresses and telecopier numbers as a Party may designate by notice
to the other Parties):

 

If to Semitool:

 

Semitool, Inc.

655 West Reserve Drive

Kalispell, Montana 59901

Attn:  Richard Hegger

Facsimile No.: 406.752.5522

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

If to Aviza:

Aviza Technology, Inc.

440 Kings Village Road

Scotts Valley, California 95066

Attn: Patrick C. O’Connor

Facsimile No.: 831.439.6320

 


7.5.        FURTHER ASSURANCES.


 

The Parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other Party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.

 


7.6.        ENTIRE AGREEMENT AND MODIFICATION.


 

This Agreement supersedes all prior agreements between the Parties with respect
to its subject matter and constitutes (along with the documents referred to in
this Agreement) a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter.  This Agreement may not
be amended except by a written agreement executed by the Party to be charged
with the amendment.

 

7.7.         Governing Law.

 

This Agreement shall be governed by the laws of the state of California without
regard to conflicts of law principles that would result in the application of
any laws other than the laws of the state of California.

 

7.8.         Assignment and Grant Back.

 

The rights granted pursuant to Section 1.2 are not assignable by operation of
contract or law (including, for the avoidance of doubt, merger or consolidation)
until the assignee or successor in interest, as the case may be, consents in
writing (in a form reasonably acceptable to Semitool) to restrict any use of the
rights granted by Semitool hereunder to the Permitted Uses and specifically
agrees not to use any such rights in connection with any *** equipment.  In the
event that the non-competition undertaking pursuant to Section 1.6 is terminated
in accordance with the provisions thereof, Aviza shall be deemed to have granted
back to Semitool a non-exclusive, non-transferable, worldwide, royalty-free,
paid-in-full license to make, have made, use, have used, import, offer to sell
and sell the subject matter of the Assigned Patents.  Semitool may not assign
this Agreement or its rights hereunder to any third party without the prior
written consent of Aviza, such consent not to be unreasonably withheld. 
Notwithstanding the foregoing, Semitool may, without Aviza’s consent, assign
this Agreement together with the rights granted to Semitool under this Agreement
to a successor in interest to Semitool upon a merger, acquisition,
reorganization, or change of control of Semitool, or sale of all or
substantially all of the assets of Semitool.

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

AVIZA TECHNOLOGY, INC.:

SEMITOOL, INC.:

 

 

 

 

By:

    /s/ Patrick C. O’Connor

 

By:

    /s/ Richard Hegger

 

 

 

Name:

Patrick C. O’Connor

 

Name:

    Richard Hegger

 

 

 

Title:

 Executive Vice President & CFO

 

Title:

General Counsel & Secretary

 

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

18

--------------------------------------------------------------------------------


 

Appendix A

 

Mutual Non-Disclosure Terms

 

THIS APPENDIX A governs the disclosure of all confidential and proprietary
information by and between SEMITOOL, INC, (“Semitool”) and AVIZA TECHNOLOGY,
INC. (“Aviza”) pursuant to the Asset Purchase Agreement between the parties 
(the “Agreement”) to which this non-disclosure agreement (“NDA”) is attached.

 

1.             As used herein, “Confidential Information” shall mean the
Licensed Software and any and all technical and non-technical information
provided by either party to the other that is marked or otherwise identified at
the time of disclosure as confidential or proprietary, whether in graphic,
electronic, written or oral form, and including but not limited to any ideas,
techniques, drawings, designs, descriptions, specifications, works of
authorship, patent applications or other filings, models, inventions, know-how,
processes, algorithms, software source documents, and formulae related to the
current, future, and proposed technologies,  products and services of each of
the parties, and also any information concerning research, experimental work,
development, engineering, financial information, purchasing, customer lists,
investors, employees, business and contractual relationships, business
forecasts, business plans, property information, personally-identifiable
information, sales and merchandising, marketing plans of or related to the
disclosing party and information the disclosing party provides regarding or
belonging to third parties.  For oral disclosures to constitute “Confidential
Information,” such disclosures must be identified at the time as confidential or
proprietary and the disclosing party must provide a written summary of the
Confidential Information within thirty (30) days following initial disclosure.

 

2.             Each party agrees that at all times and notwithstanding any
termination or expiration of the Agreement it will hold in strict confidence and
not disclose to any third party Confidential Information of the party disclosing
the Confidential Information (the “Disclosing Party”), except as approved in
writing by the Disclosing Party.  Aviza may use the Confidential Information of
Semitool for no purpose other than the Permitted Uses.  Semitool may only use
the Confidential Information of Aviza for purposes of fulfilling its obligations
under the Agreement.  Notwithstanding any of the foregoing, the party to whom
Confidential Information was disclosed (the “Recipient”) shall not be in
violation of this Section 2 with regard to a disclosure that was in response to
a valid order by a court or other governmental body, provided that the Recipient
provides the Disclosing Party with prior written notice of such disclosure in
order to permit the Disclosing Party to seek confidential treatment of such
information.  Each party shall only permit access to Confidential Information of
the other party to those of its employees or authorized representatives having a
need to know and who have signed confidentiality agreements or are otherwise
bound by confidentiality obligations at least as restrictive as those contained
herein.

 

3.             Each party shall immediately notify the other upon discovery of
any loss or unauthorized disclosure of the Confidential Information of the other
party. Confidential Information shall not be reproduced in any form except as
required to accomplish the purposes of the Agreement.

 

4.             Each party’s obligations under this Agreement with respect to any
portion of the other party’s Confidential Information shall terminate when the
Recipient can document that such information: (a) was in the public domain at
the time it was communicated to the Recipient by the Disclosing Party through no
breach of an obligation of confidentiality to the Disclosing Party; (b) entered
the public domain subsequent to the time it was communicated to the Recipient by
the Disclosing Party through no fault of the Recipient or other breach of an
obligation of confidentiality to the Disclosing Party; (c) was in the
Recipient’s possession free of any obligation of confidence at the time it was
communicated to the Recipient; or (d) was developed by employees or agents of
the Recipient independently of and without reference to any information
communicated to the Recipient by the Disclosing Party.

 

5.             The Recipient shall be free to use for any purpose the Residuals 
resulting from access to or work with the Disclosing Party’s Confidential
Information.  The term “Residuals” means information in intangible form, which
is retained in memory by persons who have had access to the Confidential
Information consistent with the terms of this Agreement, including ideas,
concepts, know-how or techniques contained therein.  The Recipient shall not
have any obligation to limit or restrict the assignment of such persons or to
pay royalties for any work resulting from the use of Residuals.  However, the
foregoing right to Residuals shall not be deemed to grant the Recipient a
license under the Disclosing Party’s copyrights or patents.

 

6.             The parties’ obligations under this NDA shall terminate five
(5) years after the Closing Date.

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

COMMERCIALIZATION SUPPORT

 

1.  Engineering Support.  Semitool will make available during the Development
Period the liaison services of at least two engineers (currently designated as
*** in Kalispell, Montana and *** in Cambridge, England) for the purpose of
assisting in mechanical engineering aspects of Aviza’s commercialization of the
***.  For the purposes hereof, the “Development Period” shall mean the period
necessary for Aviza to convert the *** to a production worthy tool, or one year
from the date hereof, whichever comes first.

 

2.  Software Support.  Semitool will make available during the Development
Period the on-site commercially reasonable support of the software department
under the direction of the Director of Software for the purpose of assisting in
the software aspects of Aviza’s commercialization of the *** (including
electronic control systems).  After the Development Period, further software
support shall be limited to forty (40) man/hours per month for an additional one
year period, after which such support will be available on an “as available”
basis at the hourly rate determined by the Director of Software to be the
current hourly rate applicable to such services.  Nothing contained herein shall
require Semitool to develop new versions or updates of software for the ***, but
rather it shall support the software development undertaken by Aviza for the
commercialization of the ***.

 

3.  Manufacturing Support.  Semitool through the Development Period will make
available parts fabrication to further support the engineering support referred
to above in Item 1 hereof, subject to available resources at Semitool’s Birch
Grove Facility.  Aviza will be billed for any such parts fabrication at no more
than a *** gross margin over the cost of such parts.

 

4.  Facilities Support.  Semitool will make available to an Aviza engineering
team of no more than six (6) persons to be working on-site at Semitool during
the Development Period reasonable phone, network, PRO-E and other office
accessories needed to finalize engineering on the ***.

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1.3.

 

ASSIGNED PATENTS AND PATENT APPLICATIONS

 

1.               ***;

 

2.               ***; and

 

3.               ***.

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.2.2.

 

LICENSED PATENTS AND PATENT APPLICATIONS

 

1.              ***

 

2.              ***

 

3.              ***

 

4.              ***

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.5(b)(i)

 

None.

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.5(c)

 

Attached.

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

S/OT239043,

 

**Revision B**

 

[g51771kg05i001.jpg]

 

Line

 

Qty/
Date

 

Item

 

Description/
Notes

 

Route To:

 

 

 

1911250

 

Ship To:             1

 

 

 

 

 

 

 

 

 

 

 

 

 

SEMITOOL, INC
555 WEST RESERVE DRIVE
KALISPELL MT 59901

 

 

 

SEMITOOL, INC.
555 WEST RESERVE DRIVE
KALISPELL MT 59901

 

 

 

 

 

 

 

1

 

1

 

700T0079-01

 

***

 

 

 

 

 

06/30/06

 

 

 

 

 

 

 

 

 

 

 

 

 

**REVISION B**
*Corrected robot
Effective Date:

 

4/21/06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Model No:

 

***

 

 

 

 

 

 

 

Quote No:

 

N/A

 

 

 

 

 

 

 

Serial No:

 

T239043

 

 

 

 

 

 

 

Specs:

 

None

 

 

 

 

 

 

 

Reference:

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONFIGURATION:

 

 

 

 

 

 

 

Process:

 

***

 

 

 

 

 

 

 

Substrate:

 

***

 

 

 

 

 

 

 

Voltage:

 

208V, 3 phase, 4 wire

 

 

 

 

 

 

 

SEMI F47:

 

No

 

 

 

 

 

 

 

CE Comp:

 

No

 

 

 

 

 

 

 

S2 Comp:

 

No

 

 

 

 

 

 

 

No Chmbrs:

 

***

 

 

 

 

 

 

 

Bridge:

 

No

 

 

 

 

 

 

 

First in FAB:

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUTOMATION:

 

 

 

 

 

 

 

Type:

 

***

 

 

 

 

 

 

 

Robot:

 

***

 

 

 

 

 

 

 

Controller:

 

***

 

 

 

 

 

 

 

EndEffctr:

 

Edge Grip

 

 

 

 

 

 

 

PreAlgnr:

 

No

 

 

 

 

 

 

 

Carrier ID:

 

tbd

 

 

 

 

 

 

 

Tag Rdr:

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CABINET:

 

 

 

 

 

 

 

Style:

 

***

 

 

 

 

 

 

 

Material:

 

Stainless Steel

 

 

 

 

 

 

 

Exhaust:

 

***

 

 

 

 

 

 

 

 

 

***

 

 

 

 

 

 

 

Facilities:

 

Bottom

 

 

 

 

 

 

 

Fire Supp:

 

None

 

 

 

 

 

 

 

ULPA fltrs:

 

Std

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROCESS MODULE:

 

 

 

 

 

 

 

***

 

 

 

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

S/OT239043,

 

**Revision B**

 

[g51771kg05i001.jpg]

 

Line

 

Qty/
Date

 

Item

 

Description/
Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chamber:

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DELIVERY SYSTEMS:

 

 

 

 

 

 

 

-None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DRAINS:

 

 

 

 

 

 

 

 

 

-None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTIONS:

 

 

 

 

 

 

 

 

 

-None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIALS:

 

 

 

 

 

 

 

 

 

-Deck mounted lower than standard***
-*** located on left side of tool

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CUSTOMER SOURCE INSPECTION:

 

 

 

 

 

 

 

-No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENGINEERING REQUIRED:

 

 

 

 

 

 

 

-Everything

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MANUALS:

 

 

 

 

 

 

 

 

 

-Standard

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.5(g)

 

None.

 

--------------------------------------------------------------------------------

*** Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

--------------------------------------------------------------------------------